
	

113 HR 5541 IH: Exercise and Fitness For All Act
U.S. House of Representatives
2014-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5541
		IN THE HOUSE OF REPRESENTATIVES
		
			September 18, 2014
			Mr. Farr (for himself and Ms. Duckworth) introduced the following bill; which was referred to the Committee on Education and the Workforce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To promote the provision of exercise and fitness equipment that is accessible to individuals with
			 disabilities.
	
	
		1.Short titleThis Act may be cited as the Exercise and Fitness For All Act.
		2.Findings and purpose
			(a)FindingsCongress finds the following:
				(1)Individuals with disabilities can maintain and improve their health through appropriate physical
			 activity.
				(2)In the 2008 Physical Activity Guidelines for Americans (referred to as the Guidelines), the Department of Health and Human Services recommends that individuals with disabilities, who
			 are able, participate in regular aerobic activity.
				(3)The Guidelines also recommend that adults with disabilities, who are able, do muscle-strengthening
			 activities of moderate or high intensity on 2 or more days a week, as
			 these activities provide additional health benefits.
				(4)The Guidelines recommend that when adults with disabilities are not able to meet the Guidelines,
			 they should engage in regular physical activity according to their
			 abilities and avoid inactivity.
				(5)Unfortunately, many individuals with disabilities are unable to engage in the recommended exercise
			 or fitness activities due to the inaccessibility of exercise or fitness
			 equipment.
				(6)Physical inactivity by adults with disabilities can lead to increased risk for functional
			 limitations and secondary health conditions.
				(b)PurposeThe purposes of this Act are—
				(1)to encourage exercise and fitness service providers to provide accessible exercise and fitness
			 equipment for individuals with disabilities; and
				(2)to provide guidance about the requirements necessary to ensure that such exercise and fitness
			 equipment is accessible to, and usable by, individuals with disabilities.
				3.DefinitionsIn this Act:
			(1)Access BoardThe term Access Board means the Architectural and Transportation Barriers Compliance Board established under section 502
			 of the Rehabilitation Act of 1973 (29 U.S.C. 792).
			(2)Accessible exercise or fitness equipmentThe term accessible exercise or fitness equipment means exercise or fitness equipment that is accessible to, and can be independently used and
			 operated by, individuals with disabilities.
			(3)Exercise or fitness equipmentThe term exercise or fitness equipment means devices such as motorized treadmills, stair climbers or step machines, stationary bicycles,
			 rowing machines, weight machines, circuit training equipment,
			 cardiovascular equipment, strength equipment, or other exercise or fitness
			 equipment.
			(4)Exercise or fitness service providerThe term exercise or fitness service provider means a gymnasium, health spa, health club, college or university facility, or other similar place
			 of exercise or fitness that—
				(A)is considered a public accommodation under section 301 of the Americans with Disabilities Act of
			 1990 (42 U.S.C. 12181) or is considered a public entity under section 201
			 of such Act (42 U.S.C. 12131); and
				(B)provides exercise or fitness equipment for the use of its patrons.
				(5)Individual with a disabilityThe term individual with a disability means any person with a disability as defined in section 3 of the Americans with Disabilities Act
			 of 1990 (42 U.S.C. 12102).
			(6)Individuals with disabilitiesThe term individuals with disabilities means more than one individual with a disability.
			4.Exercise and fitness accessibility guidelines
			(a)Establishment of guidelinesNot later than 18 months after the date of enactment of this Act, the Access Board shall develop
			 and publish guidelines for exercise or fitness service providers regarding
			 the provision of accessible exercise or fitness equipment, including
			 relevant personnel training.
			(b)Contents of guidelinesThe guidelines described in subsection (a) shall—
				(1)be consistent with the Standard Specification for Universal Design of Fitness Equipment for
			 Inclusive Use by Persons with Functional Limitations and Impairments of
			 the American Society for Testing and Materials (ASTM F3021–13) (and any
			 future revisions thereto);
				(2)ensure that—
					(A)exercise or fitness equipment is accessible to, and usable by, individuals with disabilities; and
					(B)individuals with disabilities have independent entry to, use of, and exit from the exercise or
			 fitness equipment, to the maximum extent possible; and
					(3)take into consideration the following:
					(A)Whether the exercise or fitness service provider is a new or existing facility.
					(B)Whether the exercise or fitness service provider is staffed or not.
					(C)Instruction and additional assistance on the use of the accessible exercise or fitness equipment
			 (including specific accessibility features) for individuals with
			 disabilities.
					(D)The size and overall financial resources of the exercise or fitness service provider.
					(E)The availability of closed captioning of video programming displayed on equipment and televisions
			 provided by an exercise or fitness service provider.
					(c)Review and amendmentThe Access Board shall periodically review and, as appropriate, amend the guidelines, and shall
			 issue the resulting guidelines as revised guidelines.
			5.Tax credit for expenditures to provide accessible exercise or fitness equipment
			(a)In generalParagraph (1) of section 44(c) of the Internal Revenue Code of 1986 is amended—
				(1)by striking paid or incurred by an eligible small business and inserting
					paid or incurred—(A)by an eligible small business,
				(2)by striking section). and inserting section), and, and
				(3)by inserting at the end the following:
					
						(B)by an eligible small business which is an exercise or fitness service provider for the purpose of
			 providing for use by individuals with disabilities accessible exercise or
			 fitness equipment that meets the guidelines established by the Access
			 Board under section 4 of the Exercise and Fitness for All Act.
						Any term used in subparagraph (B) which is defined in section 3 of the Exercise and Fitness for All
			 Act shall have the meaning given such term in such section, as in effect
			 on the date of the enactment of such subparagraph..
				(b)Effective dateThe amendments made by this section shall apply to expenses paid or incurred in taxable years
			 beginning after the date of the enactment of this Act.
			
